Citation Nr: 0020567	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-21 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to April 
1987.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1992 RO decision which denied service connection 
for a right shoulder disability.  The veteran initially 
requested a Board hearing, but later withdrew his hearing 
request.  In March 1997, the Board remanded the case to the 
RO for further evidentiary development.  The case was 
subsequently returned to the Board.


REMAND

As noted in the prior Board remand, the veteran reported that 
he received VA medical treatment for a right shoulder 
disability in 1992.  By a statement dated in July 1992, he 
related that he was treated for this disability at the Butler 
VA Medical Center (VAMC) on July 10, 1992, and had a 
scheduled appointment there in the near future.  In this 
statement, he also reported treatment for the condition by 
Dr. Moon in July 1992.  In his August 1992 substantive 
appeal, he related that Dr. Moon, a VA doctor, treated his 
right shoulder disability in July 1992 at the Butler VAMC.

In March 1997, the Board remanded the claim to obtain any VA 
or non-VA medical records reflecting treatment of a right 
shoulder disability, particularly the July 1992 VA medical 
records cited above.  A review of the claims file shows that 
the RO has not contacted the Butler VAMC to obtain these 
records.  Such must be done prior to appellate review.  As 
the action taken by the RO does not fully comply with the 
last remand instructions, another remand is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

By a letter to the veteran dated in March 1997, the RO asked 
him to provide names, addresses, and approximate dates of 
treatment by all health care providers, VA and non-VA, and to 
complete authorizations for release of such information (VA 
Forms 21-4142).

By a letter dated in May 1997, the veteran reported that he 
had not been treated for his right shoulder disability since 
July 1992, when Dr. Moon examined him.  He did not submit any 
completed VA Forms 21-4142.

At a February 1998 VA examination, the veteran reported that 
he "visited" the VAMCs in Pittsburgh and Washington, DC.  
The dates of such visits were not indicated.

The Board finds that the RO should directly contact the VAMCs 
in Butler, Pittsburgh, and Washington, DC and request any 
medical records dated from 1992 to the present which reflect 
treatment for a shoulder disability.  Stegall, supra; See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency and must 
be obtained if the material could be determinative of the 
claim).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment for a 
right shoulder disability since 1992.  
The RO should then obtain copies of the 
related medical records, which are not 
already on file.  Even if the veteran 
does not respond to the RO's request, the 
RO should directly contact the VAMCs in 
Butler, Pittsburgh, and Washington, DC 
and request any medical records dated 
during and since 1992 concerning a 
shoulder disability.  

2.  After the above development is 
completed, the RO should review the claim 
for service connection for a right 
shoulder disability.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.  Then, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




